DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 12, 14-16, 18, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izod (US 20210225142).

Regarding claim 1, A pressure monitor for attachment at an edge of a door leaf, the pressure monitor configured, in response to a force applied to the pressure monitor in a first direction perpendicular to the plane of the door leaf, and in response to a force applied to the pressure monitor in a second direction that is parallel to the plane of the door leaf or opposite to the first direction (“With reference to FIGS. 1-4, a load measuring device 1 (acting as an apparatus according to the second aspect) comprises: a main body 2; a pivot cup 4; a magnetic sensor 6 (acting as movement sensing means) comprising a magnet 8, a PCB 9, and a magnetic angle detector 10; a first pair of strain gauges 12a and 12b (acting as a first load sensing means); a second pair of strain gauges 14a and 14b (acting as a second sensing means); and a load arm 16. Each of the first pair of strain gauges 12a and 12b and the second pair of strain gauges 14a and 14b are connected as Wheatstone bridges to form a two axis load sensor” (Izod: paragraph 83)),
to issue a signal indicating that a force has been applied (“When a ligature is detected by the load measuring device the wireless communication device triggers an external alarm system, such as the system shown schematically in FIG. 8. The wireless communication device includes an identification tag with the communication to trigger the alarm to ensure that it is clear the identity of the door at which a ligature has been detected” (Izod: paragraph 93)).

Regarding claim 2, The pressure monitor of claim 1, wherein the second direction is parallel to the plane of the door leaf (“Each of the first pair of strain gauges 12a and 12b and the second pair of strain gauges 14a and 14b are connected as Wheatstone bridges to form a two axis load sensor” (Izod: paragraph 83) the two-axis load sensor would sense loads applied along both perpendicular and parallel axis in both directions).

Regarding claim 3, The pressure monitor of claim 1, wherein the second direction is opposite to the first direction (“Each of the first pair of strain gauges 12a and 12b and the second pair of strain gauges 14a and 14b are connected as Wheatstone bridges to form a two axis load sensor” (Izod: paragraph 83) the two-axis load sensor would sense loads applied along both perpendicular and parallel axis in both directions).

Regarding claim 4, The pressure monitor of claim 1, further configured to detect forces applied to the pressure monitor in a third direction, wherein the second direction is opposite to the first Each of the first pair of strain gauges 12a and 12b and the second pair of strain gauges 14a and 14b are connected as Wheatstone bridges to form a two axis load sensor” (Izod: paragraph 83) the two-axis load sensor would sense loads applied along both perpendicular and parallel axis in both directions, which would mean a total of 4 directions).

Regarding claim 5, The pressure monitor of claim 1, comprising a first pressure sensor arranged to detect forces applied in the first direction; and a second pressure sensor arranged to detect forces applied in the second direction (“Each of the first pair of strain gauges 12a and 12b and the second pair of strain gauges 14a and 14b are connected as Wheatstone bridges to form a two axis load sensor” (Izod: paragraph 83) the first and second pair of strain gauges, which would mean a total of 4 strain gauges/sensors).

Regarding claim 6, The pressure monitor of claim 5, further comprising a third pressure sensor arranged to detect forces applied to the pressure monitor in the third direction (“Each of the first pair of strain gauges 12a and 12b and the second pair of strain gauges 14a and 14b are connected as Wheatstone bridges to form a two axis load sensor” (Izod: paragraph 83) the first and second pair of strain gauges, which would mean a total of 4 strain gauges/sensors).

Regarding claim 7, The pressure monitor of claim 6, further comprising a spine, the spine comprising: a plate portion for attachment to the edge of the door leaf; and a box portion arranged alongside the plate portion, wherein each pressure sensor is attached to a respective wall of the box portion (structure of the system as seen in figures 1-4 of Izod).

Regarding claim 10, The pressure monitor of claim 5, wherein each pressure sensor comprises an electrical pressure sensor (“Each of the first pair of strain gauges 12a and 12b and the second pair of strain gauges 14a and 14b are connected as Wheatstone bridges to form a two axis load sensor” (Izod: paragraph 83)).

Regarding claim 12, The pressure monitor of claim 5, wherein the pressure monitor comprises an alert system connected to each of the pressure sensors; the alert system configured, upon a force exceeding a predetermined threshold being applied to one or more of the pressure sensors, to issue an alert signal (“When a ligature is detected by the load measuring device the wireless communication device triggers an external alarm system, such as the system shown schematically in FIG. 8. The wireless communication device includes an identification tag with the communication to trigger the alarm to ensure that it is clear the identity of the door at which a ligature has been detected” (Izod: paragraph 93)).

Regarding claim 14, The pressure monitor of claim 1, configured for attachment along at least a portion of an edge of a door leaf (attachment of the system as seen in figures 1-4 of Izod).

Regarding claim 15, The pressure monitor of claim 5, wherein each of the pressure sensors extends along a longitudinal axis of the pressure monitor to detect forces in a respective one of the directions (“Each of the first pair of strain gauges 12a and 12b and the second pair of strain gauges 14a and 14b are connected as Wheatstone bridges to form a two axis load sensor” (Izod: paragraph 83) the direction of the strain gauges as seen in figure 1 of Izod).

Regarding claim 16, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 18, The pressure-indicating assembly of claim 16, further comprising a door including a door frame and the door leaf, the door leaf pivotally attached to the door frame, wherein the first direction is a horizontal direction (attachment of the system as seen in figures 1-4 of Izod).

Regarding claim 19, The pressure-indicating assembly of claim 18, wherein the edge of the door leaf is a bottom edge, and the pressure monitor is attached to the bottom edge of the door leaf (attachment of the system as seen in figures 1-4 of Izod).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izod in view of Official Notice.

Regarding claim 11, The pressure monitor of claim 10, wherein each pressure sensor comprises an electrical pressure switch is not specifically disclosed by Izod. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art to use an electrical pressure switch. Modifying Izod to use an electrical pressure switch would increase the utility of the system by providing additional means for detecting pressure. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Izod according to Official Notice.

Claim 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izod.

Regarding claim 13, The pressure monitor of claim 12, wherein the predetermined threshold is 50N is not specifically disclosed by Izod. However, the claimed 50N threshold would have been merely a design choice to one of ordinary skill in the art.

Regarding claim 17, The pressure-indicating assembly of claim 16, wherein the pressure monitor extends along substantially an entirety of the edge to which it is attached is not specifically disclosed by Izod. However, the pressure monitor housing of Izod extending substantially along the entire bottom edge would have been merely a design choice to one of ordinary skill in the art.

Allowable Subject Matter
Claims 8, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689